Title: Thomas Jefferson to Thomas Appleton, 18 July 1816
From: Jefferson, Thomas
To: Appleton, Thomas


          
            Dear Sir
            Monticello July 18. 16.
          
          Your  letters of Mar. 20. & Apr. 15. are both recieved: the former only a week ago. they brought me the first information of the death of my antient friend Mazzei, which I learn with sincere regret. he had some peculiarities, & who of us has not? but he was of solid worth; honest, able, zealous in sound principles moral & political, constant
			 in friendship, and punctual in all his undertakings. he was greatly esteemed in this country, and some one has inserted in our papers an account of his death, with a handsome and just eulogy of
			 him,
			 and a proposition to publish his life in one 8vo volume. I have no doubt but what that what he has written of himself during the portion of the revolutionary period he passed with us, would furnish some good materials for our history, of which there is already a wonderful
			 scarcity: but where this undertaker of his history is to get his materials, I know not, nor who he is.
          I have recieved mr Carmigniani’s letter requesting the remittance of his money in my hands. how and when this can be done I have written him, in the inclosed letter, which I leave open for your perusal; after which be so good as to stick a wafer in it, & have it delivered.   I had just begun a letter
			 to Mazzei, excusing to him the non-remittance the present year, as requested thro’ you by his family. and I should have stated to him, with good faith, that the war-taxes of the last year, almost
			 equal to the amount of our whole income, and a season among the most unfavorable to agriculture ever known, made it a year of war as to it’s pressure, & obliged me to postpone the commencement of the annual remittances until the ensuing spring. the receipt of your letter, and of mr Carmagnani’s, only rendered it necessary to change the address of mine. the sale was made during the war, when the remittance of the price was impossible: nor was there here any depot for it at that time which would have been safe, profitable, and ready to repay the principal on demand. I retained it therefore
			 myself to avoid the risk of the banks, to yield the profit the treasury would have given, and to admit a command of the principal at a shorter term. it was of course therefore that I must invest it in some way to countervail the interest and being but a farmer
			 recieving rents and profits but once a year, it will take time to restore it to the form of money again, which I explained to mr Mazzei in the letter I wrote him at the time.   Exchange is much against us at present, owing to the immense importations made immediately after peace,
			 and to the redundancy of our paper medium. the legislatures have generally required the banks to call in this redundancy. they are accordingly curtailing discounts, & collecting their debts,
			 so
			 that by the spring, when the first remittance will be made, our medium will be greatly reduced, and it’s value increased proportionably. the crop of this year too, when exported, will so far
			 lessen
			 the foreign debt & the demand for bills of exchange. these circumstances taken together promise a good reduction in the rate of exchange; which you can more fully explain in conversation to mr Carmagnani.
          
          I am happy to inform you that the administrator of mr Bellini has at length settled his account, and deposited the balance 635. Dollars 48. cents in the bank of Virginia at Richmond. I think it the safest bank in the US. and it has been for some time so prudently preparing itself for cash payments, as to inspire a good degree of confidence, & I shall moreover keep my eye on it. but the money while there bears no interest; and I did not chuse to take it myself on interest reimbursable on demand. it would be well then that mr Fancelli should withdraw it as soon as he can. his draught on me shall be answered at sight to the holder, by one on the bank. in the present state of our exchange, & the really critical
			 standing of our merchants, at this time, I have been afraid to undertake it’s remittance, because it could only be done by a bill of some merchant here on his correspondent in England, and both places are at this time a little suspicious.   I know nothing so deplorable as the present condition of the inhabitants of Europe, and do not wonder therefore at their desire to come to this country. laborers in any of the arts would find abundant employ in this state at 100.D. a year & their board and lodging. and indeed if a sober good humored man, understanding the vineyard & kitchen garden would come to me on those terms, bound to serve 4. years, I
			 would advance his passage on his arrival, setting it off against his subsequent wages. but he must come to the port of Norfolk or Richmond, & no where else. if such a one should occur to you, you would oblige me by sending him.   I remark the temporary difficulty you mention of
			 obtaining good Montepulciano; and prefer waiting for that, when to be had, to a quicker supply of any other kind which might not so certainly suit our taste. it might not be amiss perhaps to
			 substitute a bottle or two as samples of any other wines which would bear the voyage, and be of a quality and price to recommend them. you know we like dry wines, or at any rate not more than
			 silky. I salute you with constant friendship and respect.

			 
          Th Jefferson
        